                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT


RANDAL LICARI,                   :
     Plaintiff,                  :
                                 :
     v.                          :   Case No. 3:16cv2124(AWT)
                                 :
SCOTT SEMPLE, ET AL.,            :
     Defendants.                 :


          RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

     The plaintiff, Randal Licari, is currently incarcerated at

Willard-Cybulski Correctional Institution, in Enfield,

Connecticut.   He initiated this action by filing a complaint pro

se pursuant to 42 U.S.C. § 1983 seeking monetary damages and

injunctive relief against Commissioner Scott Semple, Drs. Syed

Naqvi, Giles, Wu and Coleman, Physician Assistant Kevin

McCrystal, Nurses Heidi Green, Barbara LaFrance, Dionne Botas

and Shannon Beckford and Rikel Lightner.1   The plaintiff alleged

inter alia that the defendants were deliberately indifferent to

his hernia condition both before and after he underwent hernia


1 In their answer to the complaint, the defendants have informed
the court that the plaintiff mistakenly listed Rikel Lightner’s
first name as Rikil and Kevin McCrystal’s last name as Crystal
in the caption of the complaint and that Nurse Shannon’s last
name is Beckford and Nurse Dionne’s last name is Botas. See
Compl., ECF No. 1, at 1; Answer, ECF No. 38, at 1. Thus, the
court directs the Clerk to update the docket to reflect that
defendant Lightner’s first name is Rikel, defendant Crystal’s
last name is McCrystal, defendant Dionne’s last name is Botas
repair surgery in April 2015 and that he requires a supplemental

surgical procedure to address a complication of the initial

surgery that has caused him continued groin pain.

    On May 9, 2017, the court dismissed the First Amendment

retaliatory transfer claim against all defendants and the Eighth

Amendment deliberate indifference to medical and mental health

needs claims against defendants Semple, Giles and Coleman.      The

court concluded that the Eighth Amendment deliberate

indifference to medical needs claim would proceed against

defendants Naqvi, Wu, McCrystal, Green, LaFrance, Botas,

Beckford and Lightner in their individual and official

capacities.   See IRO, ECF No. 7.     On August 20, 2018, the court

granted the defendants’ motion to dismiss the request for

declaratory relief.    See Ruling, ECF No. 32.

    Both the plaintiff and the defendants have moved for

summary judgment.     For the reasons set forth below, the

plaintiff’s motion for summary judgment will be denied and the

defendants’ motion for summary judgment will be granted.

  I. Plaintiff’s Motion for Summary Judgment [ECF No. 35]

    In support of his motion, the plaintiff reiterates the

allegations in the complaint and claims that each defendant was



and defendant Shannon’s last name is Beckford.

                                  2
aware of but deliberately indifferent to the pain that he

experienced after he underwent hernia surgery in April 2015.

The defendants oppose the plaintiff’s motion on the ground that

it does not comply with Rule 56(a)1, D. Conn. L. Civ. R.

    In the District of Connecticut, a motion for summary

judgment must be accompanied by a Local Rule 56(a)1 Statement.

See D. Conn. L. Civ. R. 56(a)1 (“A party moving for summary

judgment shall file and serve with the motion and supporting

memorandum a document entitled ‘Local Rule 56(a)1 Statement of

Undisputed Material Facts,’ which sets forth, in separately

numbered paragraphs meeting the requirements of Local Rule

56(a)3, a concise statement of each material fact as to which

the moving party contends there is no genuine issue to be

tried.”)   Local Rule 56(a)3 further requires that each statement

in the Rule 56(a)1 Statement “be followed by a specific citation

to (1) the affidavit of a witness competent to testify as to the

facts at trial, or (2) evidence that would be admissible at

trial” and that “[t]he affidavits, deposition testimony,

responses to discovery requests, or other documents containing

such evidence” be submitted “with the Local Rule 56(a)1 . . .

Statement[] in conformity with Fed. R. Civ. P. 56(e).”   D. Conn.

L. Civ. R. 56(a)3.



                                 3
     Although the plaintiff filed a memorandum and two

supplemental memoranda in support of his motion, he did not file

a Local Rule 56(a)1 Statement.    See ECF Nos. 35, 37, 43.   Thus,

the plaintiff’s motion for summary judgment does not comply with

the requirements of Local Rule 56(a)1 or 3.         Additionally,

the only evidence submitted by the plaintiff in support of the

arguments in the motion are four pages of his medical records.

The plaintiff did not file a declaration or affidavit in support

of his motion.2   The four pages of medical records in and of

themselves do not demonstrate the absence of material facts in

dispute or that the plaintiff is “entitled to judgment as a

matter of law” on his claim of deliberate indifference to

medical needs.    See Fed. R. Civ. P. 56(a) (“The court shall

grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”)    Accordingly, the

plaintiff’s motion for summary judgment is denied.    To the


2 Nor will the court treat his complaint as a declaration in
support of the motion for summary judgment because it was not
sworn under penalty of perjury as required by 28 U.S.C. § 1746.
See Battice v. Phillip, No. CV-04-669 (FB (LB), 2006 WL 2190565,
at *2–4 (E.D.N.Y. Aug. 2, 2006) (Although a verified complaint
may be treated as an affidavit if it meets the requirements of
Fed. R. Civ. P. 56(e) and is of sufficient factual specificity,
. . . Battice's complaint is not verified and the Court will not
give any evidentiary weight to its allegations.” (citing Colon

                                  4
extent that the memoranda in support of the plaintiff’s motion

for summary judgment include arguments that might apply to the

arguments raised in the defendants’ motion for summary judgment,

the court considers those arguments below.

  II.    Defendants’ Motion for Summary Judgment [ECF No. 40]

    The defendants move for summary judgment on three grounds.

In response to their motion, the plaintiff has filed a

memorandum, a Local Rule 56(a)2 Statement, a declaration and

documentary exhibits in support of both the Local Rule 56(a)2

Statement and the declaration.

    A.   Legal Standard

    When filing a motion for summary judgment, the moving party

bears the burden of demonstrating “that there is no genuine

dispute as to any material fact and [that it] is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   A fact is

“material” if it “might affect the outcome of the suit under the

governing law,” and is “genuine” if “a reasonable jury could

return a verdict for the nonmoving party” based on it.    Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).    The moving

party may satisfy its burden “by showing – that is pointing out

to the district court – that there is an absence of evidence to



v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995))).

                                  5
support the nonmoving party’s case.”   PepsiCo, Inc. v. Coca-Cola

Co., 315 F.3d 101, 105 (2d Cir. 2002) (per curium) (internal

quotations and citations omitted).

    If a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the

absence of a genuine issue of material fact,” the nonmoving

party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory

allegations or unsubstantiated speculation.”   Robinson v.

Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015)

(citation omitted).   Thus, the party opposing the motion for

summary judgment “must come forward with specific evidence

demonstrating the existence of a genuine dispute of material

fact.”   Id.

    In reviewing the record, the court must “construe the

evidence in the light most favorable to the non-moving party and

to draw all reasonable inferences in its favor.”   Gary Friedrich

Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312

(2d Cir. 2013) (citation omitted).   The court may not, however,

“make credibility determinations or weigh the evidence. . . .

[because] [c]redibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the



                                6
facts are jury functions, not those of a judge.”   Proctor v.

LeClaire, 846 F.3d 597, 607–08 (2d Cir. 2017) (internal

quotation marks and citations omitted).   If there is any

evidence in the record from which a reasonable factual inference

could be drawn in favor of the opposing party on the issue on

which summary judgment is sought, however, summary judgment is

improper.   See Security Ins. Co. of Hartford v. Old Dominion

Freight Line Inc., 391 F.3d 77, 83 (2d Cir. 2004).

    The court reads a pro se party’s papers liberally and

interprets them “to raise the strongest arguments that they

suggest.”   Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015)

(internal quotation marks and citation omitted).     Despite this

liberal interpretation, however, allegations unsupported by

admissible evidence “do not create a material issue of fact” and

cannot overcome a properly supported motion for summary

judgment.   Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir.

2000).




                                 7
      B.   Facts3

      On April 15, 2015, Dr. Yu Liang performed a bilateral

inguinal hernia repair on the plaintiff.    Pl.’s Decl., ECF No.

54-3, at 2 ¶ 7; Defs.’ L.R. 56(a)1 ¶ 38; Pl.’s Medical Records

(“Med. Rec.”), ECF No. 41, at 39-40.     On April 16, 2015, Dr.

Liang discharged the plaintiff back to MacDougall-Walker

Correctional Institution (“MacDougall-Walker”).    Pl.’s Decl.,

ECF No. 54-3, at 2 ¶ 8.   Shortly after the surgical procedure,

the plaintiff began to experience pain in the area where Dr.

Liang had performed the hernia repair.     Defs.’ L.R. 56(a)1 ¶ 39;

Med. Rec. at 42.

      On May 5, 2015, Dr. Liang examined the plaintiff at the

University of Connecticut Health Center during a follow-up

appointment.   Pl.’s Decl., ECF No. 54-3, at 2 ¶ 9; Med. Rec. at

43.   In response to the plaintiff’s complaints of pain in the

area of the hernia repair, Dr. Liang recommended that the

plaintiff apply hot compresses to his groin.    Med. Rec. at 43.

Dr. Liang also recommended that the plaintiff be referred to a


3 The relevant facts are taken from the defendants’ Local Rule
56(a)1 Statement (“Defs.’ L.R. 56(a)1”), [ECF No. 40-2],
Exhibits A-E, [ECF Nos. 40-4 through 40-7, 41], filed in support
of the Local Rule 56(a)1 Statement, the plaintiff’s Local Rule
56(a)2 Statement (Pl.’s L.R. 56(a)2”), [ECF No. 54-1], the
plaintiff’s Declaration, [ECF No. 54-3], at 1-4 and Exhibits A-R
in support of the Local Rule 56(a)2 Statement and Declaration,
[ECF No. 54-3], at 5-27.
                                8
urologist for an evaluation of a testicular cyst.     Id.

     On August 18, 2015, Dr. Giles examined the plaintiff in

response to his continued complaints of pain in the area of the

hernia repair.   Defs.’ L.R. 56(a)1 ¶ 40; Med. Rec. at 22.       Dr.

Giles recommended that the plaintiff undergo an ultrasound of

his testes, cords and inguinal area and an ilioinguinal nerve

block procedure to alleviate his pain.     Id.   A nerve block

involves an injection of medication to the area where nerves

thought to be causing a patient’s pain might be located.       Defs.’

L.R. 56(a)1 ¶ 42.

     On September 10, 2015, the plaintiff filed a habeas

petition in Connecticut Superior Court for the Judicial District

of Tolland, Licari v. Warden, State Prison, TSR-CV15-4007512-S.

Id. ¶ 1.   The plaintiff alleged that he had undergone hernia

surgery but continued to suffer pain after the surgery.      Id. ¶

2.

     On October 5, 2015, the plaintiff underwent an ultrasound

of his testes, cords and inguinal area.     Med. Rec. at 24.     The

ultrasound reflected that the cyst in the area of his right

testicle was benign.   Id. at 24, 32.    On December 10, 2015, at

University of Connecticut Health Center, the plaintiff underwent

a guided nerve block procedure in the area of the ilioinguinal

nerve.   Defs.’ L.R. 56(a)1 ¶ 43.    The plaintiff reported that he
                                 9
got only temporary relief from the procedure.     Id. ¶ 44.

    Due to the plaintiff’s continued complaints of pain, on May

25, 2016, Dr. Naqvi submitted a request for the plaintiff to be

seen by a surgeon.   Id. ¶ 45; Med. Rec. at 19, 36.   On June 2,

2016, the Utilization Review Committee approved the request for

a surgical consultation.   Med. Rec. at 19.   On June 16, 2016,

prison officials at MacDougall-Walker transferred the plaintiff

to Osborn Correctional Institution (“Osborn”).    Med. Rec. at 36.

    On June 30, 2016, Dr. Giles examined the plaintiff.       Defs.’

L.R. 56(a)1 ¶ 45; Med. Rec. at 21.   Dr. Giles was concerned

about possible ilioinguinal nerve involvement and recommended

that Dr. Liang re-examine and re-evaluate the plaintiff.      Id.

    On August 2, 2016, Dr. Liang examined the plaintiff,

prescribed a lidocaine patch for the affected area and

recommended that the plaintiff undergo another ilioinguinal

nerve block procedure to alleviate his pain.    Id. ¶ 46; Pl.’s

L.R. 56(a)2, Ex. R, ECF. No. 54-3 at 25.    On August 29, 2016,

the plaintiff underwent an ilioinguinal nerve block procedure.

Defs.’ L.R. 56(a)1 ¶ 47; Med. Rec. at 14.

    On September 12, 2016, Dr. Liang met with the plaintiff for

a follow-up visit.   Id. ¶ 48; Med. Rec. at 17.   The plaintiff

reported that his pain was worse.    Id.   Dr. Liang prescribed a

lidocaine patch or cream and pain management to control the
                                10
plaintiff’s pain.      Med. Rec. at 17.

    On November 28, 2016, Dr. Wu prescribed a medication called

Duloxetine, also known as Cymbalta, to treat the plaintiff’s

pain symptoms.   Id. at 6-7.     On December 28, 2016, in response

to the plaintiff’s continued complaints of groin and back pain,

Dr. Wu increased the dosage of Duloxetine and prescribed 600

milligrams of Motrin to be taken twice a day for three months.

Id. at 8.   On January 6, 2017, Dr. Wu discontinued the

prescription for Duloxetine due to the plaintiff’s complaints

about negative side effects from that medication.      Defs.’ L.R.

56(a)1 ¶ 51; Med. Rec. at 9.

    During a hearing held on May 22, 2018 to address the

allegations in the plaintiff’s state habeas petition, the

plaintiff testified that he had received various types of

treatment from medical providers within the Department of

Correction in response to his complaints of pain, including

steroid injections, lidocaine patches and prescriptions for

Neurontin, Elavil, Cymbalta and Ibuprofen, but none of the

treatments or medications had effectively alleviated his pain

symptoms.   Id. ¶ 2.    Dr. Monica Farinella, Interim Medical

Director at the University of Connecticut Correctional Managed

Health Care, testified that the possibility that the plaintiff

suffered from nerve entrapment was very unlikely given that the
                                   11
nerve block procedures had not successfully alleviated his pain.

Id. ¶ 10.   Dr. Farinella also testified that the type of mesh

used to repair the plaintiff’s hernias had not been recalled and

that a further surgical procedure to remove and replace the mesh

posed certain risks and would not necessarily alleviate the

plaintiff’s pain.    Id. ¶¶ 13-14.    Thus, in Dr. Farinella’s

opinion such a procedure was not medically indicated.      Id. ¶ 16.

On August 28, 2018, the judge who presided over the hearing

issued a decision denying the habeas petition.     Id. ¶¶ 18-19.

    C.      Discussion

    The defendants argue that the plaintiff’s allegations fail

to state a claim that they were deliberately indifferent to his

complaints of pain and that his claim is barred by the doctrine

of collateral estoppel.    The defendants also raise the defense

of qualified immunity.    In his memorandum in opposition to the

motion for summary judgment, the plaintiff contends that further

discovery is necessary in order for him to respond to the

defendants’ qualified immunity argument.      See Pl.’s Mem. Opp’n

Mot. Summ. J., ECF No. 54-2, at 3.

    Rule 56(d) of the Federal Rules of Civil Procedure permits

a district court, in the exercise of its discretion, to defer or

deny a decision on summary judgment if a “nonmovant shows by

affidavit or declaration that, for specified reasons, it cannot
                                 12
present facts essential to justify its opposition[.]” Fed. R.

Civ. P. 56(d).   A declaration or affidavit filed in support of a

request under Rule 56(d), must include “ʽthe nature of the

uncompleted discovery; how the facts sought are reasonably

expected to create a genuine issue of material fact; what

efforts the affiant has made to obtain those facts; and why

those efforts were unsuccessful.’”    Whelehan v. Bank of Am.

Pension Plan for Legacy Companies-Fleet-Traditional Ben., 621 F.

App'x 70, 73 (2d Cir. 2015) (summary order) (quoting Paddington

Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994)).

    Although the plaintiff has filed a declaration in

opposition to the defendants’ motion for summary judgment, it

does not address his contention that he needs to conduct further

discovery.   Nor does his memorandum in opposition to the motion

for summary judgment provide specific reasons why he cannot

respond to the qualified immunity argument or explain how

further discovery would assist him in doing so.

    The docket reflects that on October 12, 2018, the court

extended the discovery period until November 30, 2018.    See

Order, ECF No. 34.   The plaintiff moved for summary judgment on

December 7, 2018.    The filing of his own motion for summary

judgment belies the plaintiff’s contention that he needs to

conduct further discovery in order to respond to the defendants’
                                 13
qualified immunity argument.   To the extent the plaintiff claims

that the court should deny or delay ruling on defendants’ motion

for summary judgment in order to permit him to conduct

additional discovery under Rule 56(d), the court declines to do

so.   See FTC v. Moses, 913 F.3d 297, 306 (2d Cir. 2019) (finding

nonmovant waived arguments as to insufficiency of discovery by

failing to file “an affidavit explaining why such discovery

[was] necessary” as required by Federal Rule of Civil Procedure

56(d)); Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 151–52 (2d

Cir. 2016) (“bare, generalized assertions cannot justify

delaying the resolution of a summary judgment motion”).

          1.   Collateral Estoppel

      The doctrine of collateral estoppel, which is also known as

issue preclusion, provides that “once a court has decided an

issue of fact or law necessary to its judgment, that decision

may preclude relitigation of the issue in a suit on a different

cause of action involving a party to the first case.”     Allen v.

McCurry, 449 U.S. 90, 94 (1980).     Thus, generally, “successive

litigation of an issue of fact or law actually litigated and

resolved in a valid court determination essential to the prior

judgment is barred, even if the issue recurs in the context of a

different claim.”   New Hampshire v. Maine, 532 U.S. 742, 748

(2001).
                                14
     State law applies to determine the preclusive effect of a

prior state judgment.   See Marrese v. Am. Acad. of Orthopaedic

Surgeons, 470 U.S. 373, 380 (1985) (federal courts apply the

preclusion law of the state in which judgment was rendered).

Under Connecticut law, an issue decided in a prior proceeding

may not be relitigated if: (1) it was “fully and fairly

litigated in the first action”; (2) it was “actually decided”;

and (3) the decision was “necessary to the judgment.”

Lighthouse Landings, Inc. v. Conn. Light & Power Co., 300 Conn.

325, 343-44 (2011) (quoting Lyon v. Jones, 291 Conn. 384, 406

(2009)).   A decision was necessary to the judgment “if in the

absence of a determination of the issue, the judgment could not

have been validly rendered.” Id.   Conversely, “if an issue has

been determined, but the judgment is not dependent on the

determination of the issue, the parties may relitigate the issue

in a subsequent action.”   Id.

     Although collateral estoppel requires identity of issues,

it does not require mutuality of parties.   Thus, even a party in

the second action who was not a party in the first action may

nonetheless assert the doctrine of collateral estoppel.     Trikona

Advisers Ltd. v. Chugh, 846 F.3d 22, 34 (2d Cir. 2017).4    The


4 The court notes that the defendants did not plead the
affirmative defense of collateral estoppel in their answer to
                                15
only requirement is that the party against whom the doctrine is

applied in the second action must have had the opportunity to

litigate the merits of the issue in the prior action.   Id.

(citing Aetna Cas. & Sur. Co. v. Jones, 220 Conn. 285, 302

(1991)).

    The defendants argue that the challenge raised in this

action to the lack of treatment or ineffective treatment for the

pain symptoms that the plaintiff experienced after his hernia



the complaint as required by Rule 8(c)(1), Fed. R. Civ. P. See
Answer, ECF No. 38. The Second Circuit has observed that “the
purpose of requiring collateral estoppel to be pled as an
affirmative defense ‘is to give the opposing party notice of the
plea of estoppel and a chance to argue, if he can, why the
imposition of an estoppel would be inappropriate.’” Curry v.
City of Syracuse, 316 F.3d 324, 330–31 (2d Cir. 2003)
quoting Blonder–Tongue Labs. v. Univ. of Ill. Found., 402 U.S.
313, 350 (1971)). Although the Second Circuit generally prefers
that collateral estoppel be raised as an affirmative defense in
the initial answer, it has permitted parties to raise collateral
estoppel for the first time at the summary judgment stage where
the parties against whom summary judgment is sought have
sufficient time to respond to the defense and are not unduly
prejudiced by its later introduction. See Curry, 316 F.3d at
331; Rose v. AmSouth Bank of Florida, 391 F.3d 63, 65 (2d Cir.
2004). It is clear that permitting the defendants to introduce
the defense at this stage has not unduly prejudiced the
plaintiff given that he included an argument in response to the
defense in both his supplemental memorandum in support of his
own motion for summary judgment and his memorandum in opposition
to the defendants’ motion for summary judgment. See Pl.’s
Suppl. Mem. Supp. Mot. Summ. J., ECF No. 43, at 4; Pl.’s Mem.
Opp’n Defs.’ Mot. Summ. J., ECF No. 54-2, at 6. Thus, the
defendants’ failure to assert the defense of collateral estoppel
in their answer does not preclude them from raising the defense
in their motion for summary judgment.

                               16
surgery in April 2015 until the filing of this action in

December of 2016 was also raised and litigated in the habeas

action filed by the plaintiff on September 10, 2015 in the

Connecticut Superior Court for the Judicial District of Tolland.

See Licari v. Warden, No. CV154007512S, 2018 WL 4420632, at *1

(Conn. Super. Ct. Aug. 28, 2018)(“More specifically, the

petitioner alleges that while in the custody of the Department

of Correction (DOC), he had surgery to repair a hernia, but that

he has experienced ever increasing pain subsequent to the

surgery.”)   The plaintiff does not dispute that the judge

assigned to his state habeas held a hearing on May 22, 2018 at

which the plaintiff’s medical records were entered as evidence

and he and Dr. Farinella testified regarding the medical

examinations, diagnostic testing and procedures provided by

physicians and staff members at the University of Connecticut

Health Center as well as the medical treatment provided by staff

members at both MacDougall-Walker and Osborn after his hernia

repair.   Id. at *2; Defs.’ L.R. 56(a)1 ¶¶ 1-5 & Ex. B (habeas

hearing transcript).   At the hearing, the judge afforded the

plaintiff an opportunity to question Dr. Farinella after her

testimony on direct examination.     See Defs.’ L.R. 56(a)1 ¶¶ 1-5

& Ex. B (habeas hearing transcript) at 17-22.

    On August 28, 2018, the judge who presided over the hearing
                                17
denied the petition for writ of habeas corpus.   See Licari, 2018

WL 4420632, at *1, 3.   Based on his review of the testimony and

exhibits introduced at the hearing, the judge concluded that the

plaintiff had not demonstrated deliberate indifference by

medical providers within the Department of Correction and the

University of Connecticut Health Center to his complaints of

continuing pain following his hernia surgery in April 2015.     Id.

at *3.

    It is evident that the claim raised in the complaint filed

in this action pertaining to the adequacy or lack of medical

care provided by defendants Naqvi, Wu, McCrystal, Green,

LaFrance, Botas, Beckford and Lightner for the chronic pain

experienced by the plaintiff after his surgery is identical to

the claim actually litigated in the state habeas petition.     In

addition, the judge afforded the plaintiff a full and fair

opportunity to litigate this claim of deliberate indifference in

the state habeas proceedings.   The fact that defendants Naqvi,

Wu, McCrystal, Green, LaFrance, Botas, Beckford and Lightner

were not named as defendants in the state habeas does not

preclude the application of collateral estoppel to the claims

raised against them in this action.   See Trikona, 846 F.3d at 34

(“Connecticut has followed most other jurisdictions in

abandoning the ‘mutuality of parties’ rule, which held that
                                18
both parties in a subsequent litigation needed to be the same

as, or in privity with, the parties in a prior litigation in

order for collateral estoppel to apply.”).

     The plaintiff contends that collateral estoppel cannot bar

his claim because he appealed the denial of the state habeas

petition and the appeal is still pending in the Connecticut

Appellate Court.   See Licari v. Comm’r of Correction, AC 42197.5

The docket for the habeas petition reflects that judgment

entered on August 28, 2018 after the completed trial.   See

Licari v. Warden, State Prison, TSR-CV15-4007512-S (Aug. 28,

2018) (Dkt. Entry 122.00).6   Although a judge subsequently denied

the plaintiff’s petition for certification to appeal from the

judgment denying the habeas petition, the plaintiff filed an

appeal on October 15, 2018.   See id. (Dkt Entries 123.00,

126.00).   An appeal from a final judgment does not negate the

applicability of the doctrine of collateral estoppel.   See LaBow


5 The State of Connecticut’s Judicial Branch website reflects
that the plaintiff’s appeal is still pending. Information
regarding the appeal may be found at:
http://www.jud.ct.gov/jud2.htm under Supreme and Appellate Court
Case Look-up; Civil/Family/Housing/Small Claims; By Docket
Number – using AC 42197 (Last visited on August 12, 2019).

6 Docket Entries in the state habeas petition may be found on the
State of Connecticut’s Judicial Branch website at:
http://www.jud.ct.gov/jud2.htm under Superior Court Case Look-
up; Civil/Family/Housing/Small Claims; By Docket Number – using
TSR-CV15-4007512-S (Last visited on August 12, 2019).
                                19
v. Rubin, 95 Conn. App. 454, 467 (2006) (“Moreover, this court

has concluded that a pending appeal does not preclude the

application of the narrower doctrine of collateral estoppel.”

(citing Carnemolla v. Walsh, 75 Conn. App. 319, 327–28 (2003))).

    Accordingly, the court concludes that the plaintiff is

estopped from relitigating the claim that defendants Drs. Syed

Naqvi and Wu, Physician Assistant Kevin McCrystal, Nurses Heidi

Green, Barbara LaFrance, Dionne Botas and Shannon Beckford and

Rikel Lightner were deliberately indifferent to his complaints

of chronic pain after his surgery in April 2015 until December

2016, when he filed this action.       The defendants’ motion for

summary judgment is granted on the ground that the plaintiff’s

claim is barred by the doctrine of collateral estoppel.

         2.   Failure to State a Claim and Qualified Immunity

    The defendants also argue that the allegations in the

complaint do not state a claim that they were deliberately

indifferent to the pain experienced by the plaintiff after his

hernia surgery.   Because the court has granted the motion for

summary judgment on the ground of collateral estoppel, it does

not reach this argument or the argument that the defendants are

entitled to qualified immunity.

                            Conclusion

    Defendants’ Motion for Summary Judgment, [ECF No. 40] is
                                  20
GRANTED on the ground that collateral estoppel bars the

plaintiff’s claim of deliberate indifference to his complaints

of pain following his hernia surgery.   Plaintiff’s Motion for

Summary Judgment, [ECF No. 35] is DENIED.

    The Clerk is directed to enter judgment for the defendants

and close this case.

    It is so ordered.

    Signed this 19th day of August, 2019, at Hartford,

Connecticut.

                                    __________/s/AWT ___________
                                         Alvin W. Thompson
                                    United States District Judge




                               21
